DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 18 the phrase “less than 70 wt% water” lacks of sufficient antecedent basis, since no water or aqueous solution/dispersion was recited in the independent claim.
In claim 20 the phrase “less than 20 wt% water” lacks of sufficient antecedent basis, since no water or aqueous solution/dispersion was previously recited in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of Gatenholm, WO 2016/100856 A1 and Markstedt et al., (hereafter Markstedt ), in “3D Bioprinting Human Chondrocytes with nanocellulose--- Alginate Bioink for Cartilage Tissue Engineering Applications, Both cited in the IDS filed on November 13, 2020.
	 With regard to claims 1, 2 and 5, both references, Gatenholm and Markstedt, teach a composite made using cellulose nanofiber (CNF), aka, nanofibrillar cellulose (NFC), Microfibrillar Cellulose (MFC) and other names, and an anionic gelling polysaccharide of the same type as disclosed and claimed, i.e., an alginate, in proportions falling within the claimed range, since Markstedt teaches proportions of NFC/Alginate:  90:10, 80:20, 70:30 and 60:40 and Gatenholm teaches that several proportions were used, but the preferred/optimal was 80:20; see the experimental section on page 1490 of Markstedt and ¶-[0030], [0032], [033], [0044]-[0045] of Gatenholm. 
	Regarding to claims 6-10, both teach the crosslinking of the alginate by the use of a divalent metal, calcium chloride, which meets the limitations of  the claims, i.e., crosslinking agent, multivalent ions, i.e., divalent ions and calcium ions; see the experimental section on page 1490 of Markstedt and ¶-[0030], [0032], [033], [0044]-[0045] of Gatenholm.
	 With regard to claims 3-4, 15-17 and 19, these claims recite properties of the composite that were not measured by the references, but those properties are considered to be inherent to the composite of the cited references, since they teach the same claimed composite and thus the properties must be the same or very similar. It has been held that “Where the claimed and prior art apparatus or product is identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F. 2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.
	It seems that the references teach all the limitations of the claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gatenholm and Markstedt, cited above.
	Both references have been explained above. They fail to teach the use of the crosslinking metal ions of claims 10 and 11, the formation of a film of claim 13 and the water content of the composite of claims 18 and 20.
	With regard to claims 10-11, the use of other crosslinking agent would have been obvious to one of ordinary skill in the art and he/she would have reasonable expectation of success if other crosslinking having multi-valence ions were used. Note that iron ions as a crosslinking agent is well known in the crosslinking of biopolymers1.
	Regarding to claim 13, 18 and 20-22, shaping a composite into a film is well-known in the art2 and would be considered obvious, absent a showing of unexpected results. Note that in the shaping of the composite the composition would have to be pressed/dewatered and dried to remove water/liquid and forming the film or any other desired  shape, thus reading on claims 18, and 20-21.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Composite Materials Comprising CNF and aa Anionic Gelling Polysaccharide.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
    

    
        1 See for example “Multivalent Ions as Reactive Crosslinkers for Biopolymers—A Review” attached in PTO-892.
        2 The examiner takes official notice and will provide evidence if necessary.